Citation Nr: 0530726	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to a rating higher than 40 percent for post-
operative intervertebral disc syndrome (IVDS).



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to February 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim for a rating 
higher than 40 percent for his IVDS.

The veteran initially requested a Travel Board hearing, but 
withdrew this request in March 2003.  38 C.F.R. § 20.704(e) 
(2005).  In July 2003, the Board remanded the claim for 
additional development, including a new VA examination as to 
the severity of his IVDS.  In September 2004 the Board again 
remanded the claim for additional development, including 
obtaining the records of the veteran's Social Security 
Administration (SSA) disability determination.  All of the 
requested development has taken place, and the Board will 
therefore decide the claim herein.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's IVDS does not cause 
ankylosis, persistent or chronic neurologic symptoms or 
manifestations, or other symptoms that warrant a higher 
evaluation under any potentially applicable diagnostic code.

2.  The IVDS does cause pain resulting in additional 
functional limitation not contemplated by the governing 
rating criteria and are sufficiently unusual as to render 
regular schedular provisions inadequate.




CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria have been 
met for an evaluation of 50 percent, but no higher, for post-
operative IVDS, to include on an extra schedular basis.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7. 4.40, 4.45, 4.59 (2005); 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5285, 5286, 5289, 
5293 (2002-2003); 38 C.F.R. § 4.71a, DC 5243 (2005); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's March 2000 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed both the timing and content of the VCAA's 
notice requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), 
VA's Office of General Counsel undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  The Court in 
Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. at 110.  
According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's May 2000 rating decision, and September 2000 
confirmation of that decision after the veteran's June 2000 
VA examination, took place prior to enactment of the VCAA, 
and, therefore, prior to any VCAA notification.  However, 
subsequent to enactment of the VCAA, and prior to its most 
recent, July 2004 readjudication of the veteran's claim, VA 
provided VCAA notice in the AMC's December 2003 and October 
2004 letters, each following a Board remand.  These letters 
met the notice requirement.  In both letters, the AMC told 
the veteran it was working on his claim for an increased 
rating for his IVDS, and the December 2003 letter explained 
that to establish entitlement to this benefit, the veteran 
had to show that this service-connected disorder had gotten 
worse.  The December 2003 letter also indicated the 
information or evidence needed from the veteran and both 
letters explained the respective responsibilities of the 
veteran and VA in obtaining additional evidence. 

Furthermore, the December 2003 letter stated that VA needed 
additional information from the veteran, and asked him to 
provide VA or private treatment records pertaining to his 
back disorder since 2001, the date after which the Board in 
its September 2004 remand had noted an absence of treatment 
records.  The December 2003 letter also explained how to 
alert VA to the existence of private and VA medical records.  
The December 2003 and October 2004 letters also told the 
veteran to send the requested information promptly, and a 
subsequent, March 2005 letter asked the veteran to furnish 
copies of treatment records including all those for his back 
disorder since 2001.  Thus, the letters substantially 
complied with the all of the elements of the notice 
requirement, including the fourth element.  Mayfield, 19 Vet. 
App. at 127.  In addition, the RO included in its May 2002 
SOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2005), and included in its February 2004 SSOC the 
amendments to the regulatory criteria for evaluating 
disabilities of the spine discussed in more detail below.  
Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  These documents constituted subsequent VA 
process that afforded the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA essentially cured any error in the timing of VCAA notice 
and satisfied the purpose behind the notice requirement.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this claim.

Further, VA obtained all identified treatment records and the 
SSA disability determination records.  VA also afforded the 
veteran an additional, January 2004 VA examination as to the 
severity of his back disorder, which took account of the new 
criteria for evaluating disabilities of the spine.  Moreover, 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for post-operative IVDS in March 1968, based on an 
in-service back injury followed by surgery, and he did not 
appeal this evaluation.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating for the IVDS is at issue, the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's post-operative IVDS was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293, applicable to 
intervertebral disc syndrome (IVDS).  During the pendency of 
this appeal, VA's rating schedule for rating disabilities of 
the spine, including IVDS, was amended twice.  First, the 
criteria in effect for evaluating disabilities under 38 
C.F.R. § 4.71a (2002) ("the old criteria"), were revised 
effective September 23, 2002, see 38 C.F.R. § 4.71a, DCs 5285 
through 5295 (2003) ("the interim criteria").  The criteria 
were again amended effective September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003), codified at 38 C.F.R. 
§ 4.71a, DCs 5235 through 5243 (2004) ("the new criteria").  
The most recent amendments included renumbering the various 
diagnostic codes, including the renumbering of DC 5293 to DC 
5243, applicable to IVDS.

Generally, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, but the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2005).

The veteran is currently receiving a 40 percent evaluation 
under DC 5293, a rating applicable to severe, recurring 
attacks of IVDS with intermittent relief.  The only higher 
rating under this diagnostic code is a 60 percent rating for 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc), and little intermittent relief.  Similarly, a higher 
rating is possible under the interim and new criteria where 
there are both chronic orthopedic and neurologic 
manifestations of IVDS.  38 C.F.R. § 4.71a, DC 5293 (2003); 
38 C.F.R. § 4.71a, General Rating Formula, Note 1 (2005).  
However, the June 2000 VA addendum indicated that the 
neurological examination showed sensation intact and reflexes 
equal, a January 2000 Camden Clark Memorial Hospital 
consultation report noted radiating pain and paresthesias to 
below the knee, but indicating that the veteran denied any 
bowel, bladder, or gait dysfunction, and was otherwise 
unremarkable for neurosurgical problems, a January 2000 X-ray 
showed no dilated or distended loops of bowel, July 2000 
private treatment notes of Dr. "K.R." showed normal 
reflexes, and the January 2004 VA examination noted that past 
neurology consultations had indicated that no surgery was 
warranted for neurological problems.  Therefore, the veteran 
does not have persistent neurologic symptoms warranting a 60 
percent rating under the old DC 5293 or chronic neurologic 
manifestations warranting a separate rating under the interim 
and new criteria to combine with the 40 percent he is 
receiving for orthopedic manifestations.

The interim and new criteria also provide for ratings higher 
than 40 percent for IVDS when rating this disorder based on 
the number of incapacitating episodes, defined to include bed 
rest prescribed by a physician, with a 60 percent rating for 
at least 6 such episodes in the previous 12 months.  
38 C.F.R. § 4.71a, DC 5293 (2003), and Note 1; 38 C.F.R. 
§ 4.71a, DC 5243, and Note 1 (2005).  However, there is no 
evidence that the veteran has had such episodes and the 
January 2004 VA examination report states, "This patient has 
not had any periods of time of bedrest ordered by a doctor in 
the past 12 months."  The 60 percent rating for 
incapacitating episodes, potentially applicable from 
September 23, 2002, is therefore not available to the 
veteran.  Another rating higher than 40 percent available 
under the old and interim criteria is for residuals of 
vertebra fracture under DC 5285, but X-rays, including those 
taken at the January 2004 VA examination, show no fracture, 
subluxation, or bony erosion of the veteran's spine.  A 
higher rating is also possible under DCs 5286 and 5289 of the 
old and interim criteria, for complete ankylosis of the spine 
and for unfavorable ankylosis of the lumbar spine, as well as 
under the General Rating Formula for Diseases and Injuries of 
the Spine in the new criteria, for unfavorable ankylosis of 
the entire thoracolumbar spine or entire spine.  Here, 
however, there is no evidence of such ankylosis in any of the 
clinical records.  The June 2000 VA examiner did write, 
"Essentially when the patient stands up he is hunched over 
at 20 degrees of flexion," but the veteran had forward 
flexion to 35 degrees on examination at this time, indicating 
that there was no fixation of a spinal segment so as to 
constitute ankylosis.  See 38 C.F.R. § 4.71a, DC 5286 (2002) 
(describing ankylosis as fixation).

Therefore, the veteran does not have any symptoms that would 
warrant a rating for his IVDS higher than his current 40 
percent under any potentially applicable diagnostic code of 
the old, interim, or new criteria.

However, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  

The January 2004 VA examiner wrote that the veteran's range 
of motion was limited by pain and repeat flexion and 
extension was not done because of this pain.  The June 2000 
VA examination also noted flare-ups and pain that worsened 
with excessive walking or riding in a car, and there are 
multiple references to the veteran's chronic pain in the 
private treatment records.  In these circumstances, the Board 
finds that the chronic pain the veteran experiences causes 
additional functional impairment that is not contemplated by 
the governing rating criteria, warranting a rating of 50 
percent, to include on an extraschedular basis.  An even 
higher evaluation is not warranted, however, because there is 
no clinical evidence of any of the other DeLuca factors, or 
evidence that the additional functional limitation is 
sufficiently severe to warrant a 60 percent evaluation.

The Board has reached this conclusion to assign a 50 percent 
rating on an extraschedular basis on the following.  First, 
the RO had considered whether to refer the matter to the 
Director of VA Compensation and Pension Service, and decided 
such referral was not indicated.  This constitutes initial 
consideration of this matter, and as such the Board may 
proceed with extraschedular consideration without violating 
the guidance of Shipwash v. Brown, 8 Vet. App.218 (1995).

Second, as note above, there is no basis to assign a higher 
rating under the regular schedular provisions.  The 
neurological findings, as discussed, do not provide for a 
higher rating, but the difficulty in repeating motions seems 
to warrant a rating higher than the 40 percent rating 
provided.  As such, giving consideration to DeLuca, a 50 
percent rating is warranted, but there are inadequate 
schedular provisions for assigning such a rating.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's IVDS does not 
cause ankylosis, persistent or chronic neurologic symptoms or 
manifestations, or other symptoms that warrant a higher 
evaluation under any potentially applicable diagnostic code, 
but the IVDS does cause pain resulting in additional 
functional limitation not contemplated by the governing 
rating criteria.  The benefit-of-the-doubt doctrine is 
therefore not for application, and a 50 percent rating, but 
no higher, is warranted for the veteran's post-operative 
IVDS.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 50 percent, but no 
higher, is granted for post-operative IVDS, to include as on 
a extraschedular basis.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


